Citation Nr: 0336877	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  99-07 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound (SFW) to the right lower 
leg, Muscle Group XI.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a SFW to the left lower leg, Muscle Group XI.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a SFW to the left thigh, Muscle Group XIII.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a SFW to the right hand with retained foreign 
body.

5.  Entitlement to a compensable rating for residuals of a 
SFW to the left arm.

6.  Entitlement to an initial compensable rating for post-
traumatic stress disorder (PTSD). 

7.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to October 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  

This matter was previously before the Board except for the 
issue of entitlement to an initial compensable evaluation for 
PTSD.  In a July 2000 decision, the Board denied each of the 
veteran's claims other than the PTSD claim which was placed 
in appellate status pursuant to later RO adjudication.  The 
veteran appealed the Board's July 2000 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 2001 order, the Court vacated the Board's decision and 
remanded the matter back to the Board for development 
consistent with the Appellee's Motion for Remand and to Stay 
Further Proceedings.  In December 2001, the Board remanded 
the case to the RO for additional development.  That 
development has been completed, and the case is once again 
before the Board for review. 


REMAND

Unfortunately, the Board finds that additional development is 
required before it can adjudicate the issues on appeal.  As 
discussed in the Board's December 2001 remand, the Board is 
required to address the Veterans Claims Assistance Act of 
2000 (VCAA) that became law in November 2000.  The VCAA 
provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

In this case, the veteran was provided with some information 
regarding the VCAA in the Board's December 2001 remand.  
However, that document cannot be said to be adequate with 
regard to the duties to notify and assist the veteran.  More 
specifically, the veteran was never notified of the division 
of responsibility between the VA and himself in obtaining 
relevant evidence in support of his claims.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the Court held that the 
failure by the Board to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform the claimant which 
evidence the VA will seek to provide and which evidence the 
claimant is to provide, is remandable error.  Given the 
guidance from the Court, this procedural error must be 
addressed prior to final appellate review.  

Accordingly, this case is hereby remanded to the RO for the 
following action:

1.  The RO should consider the veteran's 
claims under the VCAA.  In doing so, the 
RO should ensure that the notification 
and assistance requirements of the VCAA 
are satisfied, including notifying the 
veteran of the division of 
responsibilities between the VA and the 
veteran in obtaining evidence in support 
of his claims.  The RO should ensure that 
all of the VCAA notice obligations have 
been satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) as well as 38 U.S.C.A. §§ 5102, 
5103, 5103A, and any other applicable 
legal precedent.  

2.  If any benefit sought is not granted, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, wherein 38 U.S.C.A. §§ 5103, 
5103A and 38 C.F.R. § 3.159 must be fully 
set forth, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional evidence 
and to ensure due process of law.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United  States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


